                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         DARRYL WAYNE SCHILLING,
                                   4                                                         Case No. 17-cv-04054-YGR (PR)
                                                        Plaintiff,
                                   5                                                         ORDER GRANTING DEFENDANTS’
                                                 v.                                          MOTION FOR SUMMARY
                                   6                                                         JUDGMENT AND ADDRESSING
                                         GARY LOREDO, et al.,                                PLAINTIFF’S PENDING MOTIONS
                                   7
                                                        Defendants.
                                   8

                                   9     I.   INTRODUCTION
                                  10          Plaintiff Darryl Wayne Schilling, a state prisoner incarcerated at San Quentin State Prison

                                  11   (“SQSP”), filed a pro se civil rights action pursuant to 42 U.S.C. § 1983, seeking damages for the

                                  12   alleged violation of his constitutional rights by individuals who are employees of the California
Northern District of California
 United States District Court




                                  13   Prison Industry Authority (“CALPIA”), operating under the auspices of the California Department

                                  14   of Corrections and Rehabilitation (“CDCR”). Specifically, Plaintiff claims that Defendants, who

                                  15   work at SQSP’s furniture factory, were deliberately indifferent to his health and safety by

                                  16   knowingly exposing him to asbestos or rebuffing his concerns regarding asbestos exposure.

                                  17   Plaintiff also alleges that he was released from his assigned job at the furniture factory in

                                  18   retaliation for complaining about his asbestos exposure.

                                  19          On January 23, 2018, the Court ordered service of the following cognizable claims: (1) an

                                  20   Eighth Amendment claim for deliberate indifference against CALPIA Plant Manager Gary Loredo

                                  21   as well as CALPIA Supervisors Ron Glass and Luu Rogers; and (2) a retaliation claim against

                                  22   CALPIA Supervisors Glass and Tomique McClure.

                                  23          The parties are presently before the Court on Defendants’ Motion for Summary Judgment.

                                  24   Dkt. 27. Plaintiff has filed an opposition to Defendants’ motion, and Defendants have filed a

                                  25   reply. Dkts. 30, 32. Plaintiff has filed an unsolicited sur-reply as well as a motion for leave to file

                                  26   a sur-reply, which Defendants oppose. Dkts. 36, 37.

                                  27          Also before the Court is Plaintiff’s motion entitled, “Motion for Recusal Against the

                                  28   Deputy Attorney General Kyle A. Lewis, State Bar Number #201041,” which Defendants oppose.
                                   1   Dkts. 31, 35. Plaintiff has also filed a reply to Defendants’ opposition. Dkt. 38.

                                   2          Having read and considered the papers submitted and being fully informed, the Court

                                   3   hereby DENIES Plaintiff’s motion for leave to file a sur-reply, DENIES his motion for recusal,

                                   4   and GRANTS Defendants’ motion for summary judgment.

                                   5    II.   FACTUAL BACKGROUND
                                   6          A.    The Parties
                                   7          At the time of the events set forth in his complaint, Plaintiff was an inmate at SQSP. Dkt.

                                   8   1 at 1.1 Plaintiff started working at the furniture factory for CALPIA at SQSP in May 2015, at a

                                   9   rate of $ 0.30/hour. Glass Decl. ¶ 2. In February 2016, Plaintiff was working as a Furniture

                                  10   Upholsterer, and his pay was raised to $ 0.50/hour. McClure Decl. ¶ 2. On August 18, 2016,

                                  11   Plaintiff was moved to porter duties, and his pay rate remained at $ 0.50/hour. McClure Decl. ¶ 4.

                                  12          Meanwhile, all Defendants are current or former civilian employees at SQSP’s CALPIA
Northern District of California
 United States District Court




                                  13   facilities. Loredo Decl. ¶ 3; Glass Decl. ¶ 5; Rogers Decl. ¶ 3. In 2015, Defendant Loredo was

                                  14   the Lead Manager of CALPIA operations. Loredo Decl. ¶ 2. In May 2015, Defendant Glass was

                                  15   Plaintiff’s supervisor and was CALPIA’s Industrial Supervisor of Upholstery and Acting

                                  16   Superintendent II of Wood Products at SQSP. Glass Decl. ¶ 2. In February 2016, Defendant

                                  17   McClure took over as Supervisor over inmate-workers in the wood products section. McClure

                                  18   Decl. ¶ 2. In 2015-2016, Defendant Rogers was Superintendent of Maintenance Repair at SQSP,

                                  19   and he was also “the Designated Safety Coordinator for CALPIA operations, responsible for

                                  20   maintaining workplace safety.” Rogers Decl. ¶ 2.

                                  21          B.    Plaintiff’s Version
                                  22          Plaintiff claims that while he was working in the furniture factory on May 2, 2015,

                                  23   Defendant Glass directed him to clean certain areas of the facility. Dkt. 1 at 8. Plaintiff claims

                                  24   that while he was cleaning he came into contact with “a large amount of a white substance which

                                  25   every time it came into contact with a broom would crumble into a cloud of fine powdery dust

                                  26   surrounding [and] engulfing Plaintiff which [he] was forced to continuously breath without benefit

                                  27

                                  28
                                              1
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by the parties.
                                                                                         2
                                   1   of any safety protection or respiratory equipment.” Id. Plaintiff claims that he “was informed that

                                   2   the white substance was asbestos material.” Id. As a result, Plaintiff asserts that he has suffered

                                   3   health problems, including respiratory issues which could “possibly be caused by exposure to

                                   4   friable asbestos.” Id. at 9.

                                   5           On April 5, 2016, Plaintiff served Defendant Glass with a Worker’s Compensation Claim,

                                   6   Id. Plaintiff claims that Defendant Glass “became angry claiming that there was no

                                   7   documentation to support such a claim.” Id.

                                   8           On April 12, 2016, Plaintiff filed a 602 inmate appeal for “personal injury” relating to the

                                   9   aforementioned incident. Id. at 10. On July 27, 2016, CALPIA Administrator Paul Miller

                                  10   interviewed Plaintiff and “granted in part” the 602 appeal, stating “there would be no retaliation

                                  11   against the Plaintiff for raising his complaint concerning asbestos in the facility.” Id. Plaintiff

                                  12   claims that he pursued this appeal to the highest level of appeal that was available to him. Id. at 2.
Northern District of California
 United States District Court




                                  13           Plaintiff alleges that on August 18, 2016, Defendants Glass and McClure met with him and

                                  14   served him with “a CDCR Form 101 (work supervisor’s report) which reflected grades not

                                  15   representing [his] true work ethics and history.” Id. at 10. Plaintiff adds that the report also

                                  16   “recommended a demotion of Plaintiff without just cause.” Id.

                                  17           On September 20, 2016, Plaintiff claims that “at the request of Supervisor Defendant

                                  18   McClure” “Sergeant [J.] Lewis [a non-party] authored a memorandum requesting Plaintiff be

                                  19   removed from his assigned job (of seventeen months) using [a] ‘Limited Duty’ medical chrono

                                  20   even though the limitations listed did not correspond correctly with any real medical limitations

                                  21   preventing the Plaintiff from working at the job he was assigned.” Dkt. 1 at 10. Plaintiff states

                                  22   that the chrono was “not implemented based on [his] physician’s actual diagnosis and work

                                  23   limitation request.” Id. at 11.

                                  24           Plaintiff claims that the “removal of Plaintiff from his assigned job . . . was as a direct

                                  25   response by defendants to [his] reasonable complaints concerning asbestos contamination . . . [and

                                  26   that] [t]his removal was in direct contradiction to defendant’s assertions that there would be no

                                  27   retaliation against Plaintiff for filing those complaints.” Id.

                                  28
                                                                                          3
                                              C.      Defendants’ Version
                                   1
                                                      1.    May 2015 Incident
                                   2
                                              Although Defendant Glass claims that he cannot recall specifically telling Plaintiff to clean
                                   3
                                       CALPIA’s furniture factory second floor mezzanine storage area in May 2015, Defendant Glass
                                   4
                                       concedes that it would not have been uncommon for him to tell an inmate to do that sometime
                                   5
                                       during the month. Glass Decl. ¶ 4. According to Defendant Glass, “[w]ood chips and other
                                   6
                                       general debris accumulate on the floor in this area, as well as sawdust from furniture production in
                                   7
                                       the building, and cotton fibers from the adjacent mattress factory. Id. Defendants Glass and
                                   8
                                       Rogers regularly walked around the furniture factory for safety checks and to ensure that work
                                   9
                                       was being done. Glass Decl. ¶ 5; Rogers Decl. ¶ 2.
                                  10
                                              It is generally known that some of the steam pipes running along the ceiling and walls in
                                  11
                                       CALPIA’s furniture factory are wrapped in asbestos insulating material, and that the pipes are
                                  12
Northern District of California




                                       marked “Asbestos.” Loredo Decl. ¶ 3; Glass Decl. ¶ 5; Rogers Decl. ¶ 3. It is widely known that
 United States District Court




                                  13
                                       so long as asbestos-containing materials are not friable, or in such a state that they can be easily
                                  14
                                       broken into small fragments or reduced to powder, these materials are unlikely to release
                                  15
                                       measurable levels of asbestos fibers into an airborne environment if they are left undisturbed.
                                  16
                                       Loredo Decl. ¶ 3; Rogers Decl. ¶ 3. Workplace safety is very important at CALPIA, and if
                                  17
                                       personnel became aware of possible friable asbestos material in the furniture factory, they would
                                  18
                                       have immediately taken appropriate actions for the health and safety of all persons. Loredo Decl.
                                  19
                                       ¶¶ 4, 5; Glass Decl. ¶ 6; Rogers Decl. ¶¶ 2, 5. Defendants Loredo, Glass, and Rogers claim that
                                  20
                                       they were not aware of the presence of any friable asbestos or disturbed asbestos pipe coverings in
                                  21
                                       the furniture factory. Loredo Decl. ¶ 3; Glass Decl. ¶ 5; Rogers Decl. ¶ 3.
                                  22
                                                      2.    Response to Alleged Exposure to Asbestos-Containing Materials
                                  23
                                              As explained above, Plaintiff alleged that while sweeping the upstairs area of the furniture
                                  24
                                       factory on May 2, 2015, he came across a white substance on the floor that resembled pieces of
                                  25
                                       sheetrock about the size of a dime to a golf ball that would crumble when swept by the broom. K.
                                  26
                                       Lewis Decl., Ex. E at 86:9-87:4. Plaintiff alleged that he swept up asbestos containing material
                                  27
                                       that was on the ground. Id. at 71:13-72:7. Plaintiff believed that the material he was sweeping
                                  28
                                                                                          4
                                   1   was asbestos because pipes running overhead were marked “Asbestos,” and another inmate named

                                   2   Monty Taylor showed Plaintiff the pipes where the material was coming from. Id. at 72: 8-19;

                                   3   134: 9-12. However, Defendants contend that no custody staff ever told Plaintiff that the material

                                   4   on the ground was asbestos. Id. at 73:2-25. Inmate Taylor did not go upstairs to see Plaintiff

                                   5   sweeping or cleaning the furniture factory storage area. Id. at 89: 20-25; 90:25-92:1. Inmate

                                   6   Taylor did not tell Plaintiff that the material Plaintiff was cleaning up was asbestos. Id. at 94:1-8.

                                   7   None of the pieces of material lying on the floor had the word “Asbestos” on them. Id. at 95: 10-

                                   8   13. Plaintiff believed that the material on the floor was asbestos by looking at the pipes and seeing

                                   9   missing chunks. Id. at 99:4-10. Defendants point out that no scientist identified the material on

                                  10   the ground as asbestos, and Inmate Taylor does not have a specialized degree to be able to identify

                                  11   asbestos-containing materials. Id. at 99:11-19. Plaintiff alleged that he also encountered cotton or

                                  12   fiberglass-looking material that he believed was asbestos by looking up at the overheard pipes. Id.
Northern District of California
 United States District Court




                                  13   at 145: 2-11. At his deposition, Plaintiff admitted that it is possible some of this white cotton-like

                                  14   material could have come from the production of chairs or other furniture. Id. at 144:9-20.

                                  15   Plaintiff also stated that Defendant Glass did not specifically direct Plaintiff to clean up a white

                                  16   powdery substance on the floor. Id. at 102:21-23. Plaintiff stated that he does not believe that

                                  17   Defendant Loredo knew that Plaintiff was cleaning asbestos-containing materials upstairs in the

                                  18   furniture factory. Id. at 131:5-20.

                                  19                  3.    Plaintiff’s Physician’s Findings Related to Asbestos Exposure
                                  20          In January 2016, Plaintiff reported possible asbestos exposure to his SQSP primary care

                                  21   physician, Dr. George Beatty, and requested a work-up for asbestosis.2 Beatty Decl. ¶ 5. Dr.

                                  22   Beatty found it unlikely that Plaintiff’s symptoms were related to an asbestos exposure this recent,

                                  23   and felt that if Plaintiff was exposed, the duration was so short that it likely would not result in

                                  24   long-term health effects. Id. Plaintiff had a significant history of tobacco use, which could be

                                  25   causing some mild chronic obstructive pulmonary disease that he was encountering. Id. Based on

                                  26
                                  27          2
                                                Asbestosis is a lung disease that develops when asbestos fibers cause scarring in a
                                  28   person’s lungs, thus restricting breathing and interfering with oxygen’s ability to enter the
                                       bloodstream. Beatty Decl. ¶ 5.
                                                                                          5
                                   1   Plaintiff’s tobacco history, along with a strong family history of cancer, Dr. Beatty decided that a

                                   2   low-dose computed tomography (“LDCT”) scan could be helpful in assessing his condition. Id.

                                   3   Plaintiff’s February 2016 LDCT scan results were within normal limits, except for a 4 mm.

                                   4   subpleural nodule in the lower left lobe of his lungs. Id. ¶ 6. Subpleural nodules are sometimes

                                   5   present in patients with a significant tobacco history, such as Plaintiff, and nothing suggested that

                                   6   the nodule was related to asbestos exposure or asbestosis. Id. Plaintiff also suffered from chronic

                                   7   pain syndrome, which stemmed from a lower back injury that he suffered many years ago. Id. ¶ 7.

                                   8          Even though the lung nodule that had been seen in Plaintiff’s February 2016 LDCT scan

                                   9   was of quite questionable significance given the minimal and recent claim of alleged asbestos

                                  10   exposure, Dr. Beatty decided to obtain another CT scan to assess any change. Beatty Decl. ¶ 9.

                                  11   No suspicious pulmonary nodule was found in Plaintiff’s follow-up CT scan taken in October

                                  12   2016. Id. ¶ 10. Plaintiff presently suffers from chronic nerve pain, and he continues to receive
Northern District of California
 United States District Court




                                  13   care for neuropathy and associated pain to his upper neck, lower back, buttocks, and legs, which is

                                  14   exacerbated when bending or twisting. Id. at ¶ 11. Plaintiff has no present complaints or

                                  15   symptoms attributable to alleged asbestos exposure or asbestosis. Id.

                                  16                  4.    Plaintiff’s Work Supervisor’s Reports
                                  17          Defendant Glass issued Plaintiff a Form CDC 101, Work Supervisor’s Report, on June 1,

                                  18   2015, that graded Plaintiff’s work as a Furniture Assembler as “Satisfactory” in all areas and

                                  19   increased Plaintiff’s pay rate to $ 0.40/hour. Glass Decl. ¶ 7. Work Supervisor Reports are the

                                  20   supervisor’s evaluation of the inmate-worker’s performance during a certain period, and reflect the

                                  21   supervisor’s opinions, not those of other CALPIA staff, correctional staff, or the inmate’s

                                  22   coworkers. Id. In May 2016, Defendant McClure gave Plaintiff a CDC Form 101 Work

                                  23   Supervisor’s Report that wholly rated his Furniture Upholsterer performance as “Satisfactory” and

                                  24   raised his pay from $ 0.40/hour to $ 0.50/hour. McClure Decl. ¶ 2. After this, Defendant

                                  25   McClure noted that Plaintiff’s performance started deteriorating. Id. Defendant McClure spoke

                                  26   with Plaintiff about his performance, but it did not improve. Id.

                                  27          Sometime in 2016, Plaintiff requested forms to file a worker’s compensation claim

                                  28   concerning a work-related injury at CALPIA. Glass Decl. ¶ 8. Defendant Glass claims that he did
                                                                                         6
                                   1   not retaliate against Plaintiff for filing a worker’s compensation claim. Id. Defendant McClure

                                   2   was generally aware that Plaintiff had filed some type of worker’s compensation claim, but he was

                                   3   not aware that Plaintiff had filed inmate administrative appeals about his injuries or alleged

                                   4   working conditions at the furniture factory. McClure Decl. ¶ 3.

                                   5                  5.    Plaintiff’s August 18, 2016 Work Supervisor’s Report and His New
                                                            Porter Position
                                   6
                                              On or about August 18, 2016, Defendant McClure authored a Work Supervisor’s Report
                                   7
                                       that gave Plaintiff lower performance grades in five categories and noted Plaintiff’s lack of interest
                                   8
                                       in his current upholstery position and that he was being moved to porter duties. McClure Decl.
                                   9
                                       ¶ 4. Defendant McClure claims that Plaintiff’s move to a porter position was not a demotion, and
                                  10
                                       Plaintiff’s pay rate remained at $ 0.50/hour. Id.
                                  11
                                              Because Defendant McClure was giving Plaintiff a negative report, Defendant McClure
                                  12
Northern District of California




                                       discussed it with Defendant Glass, but Defendant Glass did not write or edit Defendant McClure’s
 United States District Court




                                  13
                                       report. Id. Plaintiff admitted that he was not demoted from one position to another at CALPIA,
                                  14
                                       and explained that he was moved to a position with the same pay that was considered less
                                  15
                                       glamorous or desirable among inmates. K. Lewis Decl., Ex. E at 109:18-112:12.
                                  16
                                              While working as a porter, Plaintiff swept, mopped, and hosed down toilets, which caused
                                  17
                                       him to bend over and stoop, at times. Id. at 190:4-191:4. On September 2, 2016, Dr. Beatty
                                  18
                                       issued him a permanent limited duty Medical Classification Chrono, Form CDCR-Form 128-C3,
                                  19
                                       for his back-pain condition. Beatty Decl. ¶ 8; K. Lewis Decl., Ex. E at 183:7-15; K. Lewis Decl.,
                                  20
                                       Ex. C at DEF 010. Plaintiff’s permanent limited duty chrono restricted his physical activities to
                                  21
                                       no lifting or carrying more than nineteen pounds, no standing for a prolonged period, and no
                                  22
                                       stooping, bending, or climbing. Beatty Decl. ¶ 8; J. Lewis Decl. ¶ 4; K. Lewis Decl., Ex. C at
                                  23
                                       DEF 010.
                                  24
                                                      6.    Plaintiff’s Permanent Limited Duty Chrono
                                  25
                                              Sometime in September 2016, Plaintiff gave Sergeant Lewis, who was working at SQSP’s
                                  26
                                       CALPIA, the permanent limited duty medical chrono authored by Dr. Beatty. J. Lewis Decl. ¶ 4.
                                  27
                                       Sergeant Lewis took Plaintiff’s medical chrono to Defendants McClure and Glass and stated that
                                  28
                                                                                           7
                                   1   Plaintiff’s assigned position might not be the appropriate job assignment. J. Lewis Decl. ¶ 5;

                                   2   Glass Decl. ¶ 12; McClure Decl. ¶ 6. On September 20, 2016, Sergeant Lewis drafted a Form

                                   3   CDC-128-B Assignment Change General Chrono regarding the need to reassign Plaintiff to a

                                   4   position that follows the limited duty chrono criteria. Id.; K. Lewis Decl., Ex. C at DEF 009.

                                   5          Thereafter, Plaintiff’s Correctional Counselor I, Ms. J. Garcia, received Sergeant Lewis’s

                                   6   Form CDC-128-B Assignment Change General Chrono in which Sergeant Lewis discussed

                                   7   Plaintiff’s permanent limited duty medical chrono and its “limitations” with CALPIA staff, and

                                   8   how she “believed that [Plaintiff] needed to be reassigned to a different position.” Dkt. 35-1,

                                   9   Garcia Decl. ¶ 3. On September 27, 2016, Correctional Counselor Garcia drafted a Classification

                                  10   Committee Chrono requesting a hearing date of October 5, 2016 because Plaintiff was being

                                  11   referred to the Unit Classification Committee (“UCC”) for “request for Assignment change due to

                                  12   updated medical restrictions.” Id. ¶ 4, Ex. A. According to Correctional Counselor Garcia, “after
Northern District of California
 United States District Court




                                  13   [she] prepared this chrono, it was voided because [Plaintiff] was unassigned from his position on

                                  14   9/28/16 by San Quentin’s Inmate Assignments Office according to [the CDCR’s electronic

                                  15   Strategic Offender Management System] and the committee hearing was never held. Id.

                                  16          The record shows that on September 28, 2016, Plaintiff was unassigned from his CALPIA

                                  17   assignment due to “medical restrictions.” Id. ¶ 4; see also Dkt. 30-20 at 2.

                                  18          D.    Information Relating to Asbestos Exposure, Hazards, and Regulations
                                  19          According to several government authorities, “medical science has not established any

                                  20   minimum level of exposure to asbestos fibers which is considered to be safe to individuals

                                  21   exposed to the fibers.” 20 U.S.C. § 3601(a)(3) (Congressional statement of findings and purposes

                                  22   for the Asbestos School Hazard Detection and Control Act of 1980); id. § 4011(a)(3)

                                  23   (Congressional statement of findings and purpose for the Asbestos School Hazard Abatement Act

                                  24   of 1984). “[E]xposure to asbestos fibers has been identified over a long period of time and by

                                  25   reputable medical and scientific evidence as significantly increasing the incidence of cancer and

                                  26   other severe or fatal diseases, such as asbestosis.” 20 U.S.C. § 3601(a)(1) (Congressional

                                  27   statement of findings and purposes for the Asbestos School Hazard Detection and Control Act of

                                  28   1980). Although making these findings about the general hazard of asbestos, Congress did not
                                                                                        8
                                   1   choose to close all potentially affected schools and instead directed that a task force be established,

                                   2   that states prepare plans, and that financial and other assistance be provided to states to address the

                                   3   problem. See 20 U.S.C. § 3601(b).

                                   4          The Occupational Safety and Health Administration (“OSHA”) has regulations that do

                                   5   allow some asbestos exposure for workers. One regulation sets a “permissible exposure limit” for

                                   6   employee exposure to asbestos. See 29 C.F.R. § 1910.1001(c)(1) (“The employer shall ensure that

                                   7   no employee is exposed to an airborne concentration of asbestos in excess of 0.1 fiber per cubic

                                   8   centimeter of air as an eight (8)-hour time-weighted average”); id. § 1910.1001(c)(2) (“The

                                   9   employer shall ensure that no employee is exposed to an airborne concentration of asbestos in

                                  10   excess of 1.0 fiber per cubic centimeter of air (1 f/cc) as averaged over a sampling period of thirty

                                  11   (30) minutes”).

                                  12   III.   PLAINTIFF’S PENDING MOTIONS
Northern District of California
 United States District Court




                                  13          A.      Motion for Leave to File a Sur-reply
                                  14          Plaintiff has filed a motion for leave to file a sur-reply, in which he seeks to submit new

                                  15   evidence concerning an asbestos exposure incident that occurred at SQSP’s CALPIA furniture

                                  16   factory in December 2015—more than six months after the incident of his alleged encounter with

                                  17   asbestos materials. Dkt. 36. Defendants argue that the Court should deny Plaintiff leave to do so

                                  18   because his filing is procedurally improper. Dkt. 37. The Court agrees with Defendants as the

                                  19   Local Rules do not permit the filing of a response to a reply. See Civ. L.R. 7-3(d). Moreover,

                                  20   there is no evidence that the December 2015 asbestos exposure incident is related to Plaintiff’s

                                  21   May 2, 2015 alleged encounter with asbestos-containing materials. As such, Plaintiff has not

                                  22   shown, nor is there any indication in the record, that a sur-reply is either necessary or appropriate.

                                  23          Accordingly, Plaintiff’s motion for leave to file a sur-reply is DENIED. Dkt. 36.

                                  24          B.    Motion for Recusal
                                  25          Plaintiff also moves to recuse Defendants’ counsel, Deputy Attorney General Kyle A.

                                  26   Lewis, on the grounds that counsel engaged in “acts of dishonesty and professional misconduct

                                  27   when he fabricated stories [concerning] previous investigations at [SQSP CALPIA facilities].”

                                  28   Dkt. 31 at 2. While not entirely clear, it seems that Plaintiff argues that Defendants’ counsel knew
                                                                                          9
                                   1   of a harmful asbestos condition at SQSO’s CALPIA facilities, but did nothing to correct it, thus

                                   2   causing harm to Plaintiff. Id. In support of this allegation, Plaintiff includes photographs that

                                   3   were taken in connection with a separate lawsuit concerning SQSP’s CALPIA mattress factory in

                                   4   November 2015. Id. at 1-2, 4-8; see also Dkt. 32-1, Loredo Decl. ¶ 2-3.) Plaintiff further alleges

                                   5   that Defendants’ counsel represented Defendant Loredo in a prior action filed August 2, 2013

                                   6   stemming from an asbestos exposure incident on June 6, 2012, and “willfully and knowingly

                                   7   introduced evidence in the course of a prior proceeding that did make fair judgment impossible.”

                                   8   Dkt. 31 at 1-3. Furthermore, Plaintiff also alleged in his opposition that Defendants’ counsel

                                   9   “took steps to commit fraud on this Court by knowingly submitting false and misleading

                                  10   evidence” in support of Defendants’ motion for summary judgment. Dkt. 30 at 2. Specifically,

                                  11   Plaintiff claims that counsel submitted false documents with Defendants’ motion for summary

                                  12   judgment concerning his “Classification Committee Chrono” dated September 27, 2016. Id. at 2-
Northern District of California
 United States District Court




                                  13   3.

                                  14          In response to the alleged “acts of dishonesty and professional misconduct,” Defendants’

                                  15   counsel points out that the photographs submitted by Plaintiff were taken in connection with a

                                  16   separate lawsuit concerning SQSP’s CALPIA mattress factory in June 2012. See Dkt. 32-1,

                                  17   Loredo Decl. ¶¶ 2-3. Defendants argues that “[b]ecause these photographs appear to be from a

                                  18   different facility than the CALPIA furniture factory where [Plaintiff] worked, and do not concern

                                  19   his claims, it is unclear how Defendants have either misled the Court or caused [Plaintiff] harm.”

                                  20   Dkt. 35 at 2 (citing Dkt. 32-1, Loredo Decl. ¶ 2.) Again, Plaintiff’s claims in the instant lawsuit

                                  21   arise from an alleged asbestos exposure incident in SQSO’s CALPIA furniture factory in May

                                  22   2015. See Dkt. 1. The Court agrees with Defendants and DENIES the motion for recusal on this

                                  23   ground. See United States v. $ 292,888.04 in U.S. Currency, 54 F.3d 564, 566-67 (9th Cir. 1995)

                                  24   (conclusory allegations of bias and prejudice insufficient to support motion for recusal).

                                  25          Furthermore, Defendants also deny that their counsel submitted a “false” or “misleading”

                                  26   classification or UCC chrono concerning Plaintiff in support of their motion for summary

                                  27   judgment. Dkt. 35 at 3. As mentioned, Plaintiff specifically takes issue with the Classification

                                  28   Committee Chrono drafted by Correctional Counselor Garcia on September 27, 2016. Dkt. 30 at
                                                                                        10
                                   1   3. Defendants deny that they acted to mislead the Court, stating as follows:

                                   2                  . . . Correctional Counselor Garcia prepared the Unit Classification
                                                      Committee (UCC) chrono that Defendants cited in their motion for
                                   3                  summary judgment. (Decl. J. Garcia Re: Schilling Chrono, ¶ 3; see
                                                      Decl. K. Lewis Supp. Defs.’ Mot. Summ J., Ex C., ECF No. 27-10 at
                                   4                  15.) Counselor Garcia prepared this UCC chrono after learning about
                                                      a separate medical limitation chrono that was issued to [Plaintiff] by
                                   5                  his physician. (Id.) The UCC chrono prepared by Counselor
                                                      Garcia was for a committee meeting to unassign [Plaintiff] from his
                                   6                  CALPIA job due to medical limitations. (Id.) But the committee
                                                      [meeting] was never held and the chrono was voided because
                                   7                  [Plaintiff] was removed from his job by the Inmate Assignments
                                                      Office on September 28, 2016. (Id. at ¶ 4.) Despite being voided, the
                                   8                  UCC chrono remains in the [CDCR]’s computerized inmate file
                                                      database and could be reviewed, but it would not be apparent that it
                                   9                  was voided unless other classification history screens were reviewed.
                                                      (Id.) According to Counselor Garcia, [Plaintiff] received no adverse
                                  10                  action as a result of this chrono. (Id.)
                                  11   Dkt. 35 at 3. As explained above, the record shows that on September 28, 2016, Plaintiff was

                                  12   unassigned from his CALPIA assignment due to “medical restrictions.” Id. ¶ 4; see also Dkt. 30-
Northern District of California
 United States District Court




                                  13   20 at 2. The Court finds no merit to Plaintiff’s argument that Defendants’ counsel provided the

                                  14   Court with any “false” or “misleading” documents. As such, Plaintiff’s motion for recusal is

                                  15   DENIED. Dkt. 31.

                                  16   IV.    LEGAL STANDARD
                                  17          Summary judgment is proper where the pleadings, discovery and affidavits demonstrate

                                  18   that there is “no genuine issue as to any material fact and that the moving party is entitled to

                                  19   judgment as a matter of law.” Fed. R. Civ. P. 56(c). Material facts are those which may affect the

                                  20   outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a

                                  21   material fact is genuine if there is sufficient evidence for a reasonable jury to return a verdict for

                                  22   the nonmoving party. Id.

                                  23          The party moving for summary judgment bears the initial burden of identifying those

                                  24   portions of the pleadings, discovery, and affidavits which demonstrate the absence of a genuine

                                  25   issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the moving

                                  26   party will have the burden of proof on an issue at trial, it must affirmatively demonstrate that no

                                  27   reasonable trier of fact could find other than for the moving party. On an issue for which the

                                  28   opposing party by contrast will have the burden of proof at trial, as is the case here, the moving
                                                                                          11
                                   1   party need only point out “that there is an absence of evidence to support the nonmoving party’s

                                   2   case.” Id. at 325.

                                   3          Once the moving party meets its initial burden, the nonmoving party must go beyond the

                                   4   pleadings and, by its own affidavits or discovery, “set forth specific facts showing that there is a

                                   5   genuine issue for trial.” Fed. R. Civ. P. 56(e). The court is only concerned with disputes over

                                   6   material facts and “[f]actual disputes that are irrelevant or unnecessary will not be counted.”

                                   7   Anderson, 477 U.S. at 248. It is not the task of the court to scour the record in search of a genuine

                                   8   issue of triable fact. Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996). The nonmoving party

                                   9   has the burden of identifying, with reasonable particularity, the evidence that precludes summary

                                  10   judgment. Id. If the nonmoving party fails to make this showing, “the moving party is entitled to

                                  11   a judgment as a matter of law.” Celotex, 477 U.S. at 323.

                                  12          Only admissible evidence may be considered in ruling on a motion for summary judgment.
Northern District of California
 United States District Court




                                  13   Orr v. Bank of Am., 285 F.3d 764, 773 (9th Cir. 2002). Submitted by Defendants in support of the

                                  14   motion for summary judgment are Plaintiff’s deposition and all attached exhibits (Dkt. 27-10, K.

                                  15   Lewis Decl., Exs. A-E) as well as declarations from the following: Defendants Loredo (two

                                  16   declarations), Glass, McClure, and Rogers (Dkts. 27-3, 27-4, 27-5, 27-6, 32-1); Sergeant Lewis

                                  17   (“J. Lewis”) (Dkt. 27-7); Dr. Beatty (Dkt. 27-8); and Deputy Attorney General Kyle A. Lewis (“K.

                                  18   Lewis”) (Dkt. 27-9). Meanwhile, Plaintiff has filed his verified complaint (Dkt. 1), his verified

                                  19   opposition to Defendants’ motion and his declaration (Dkts. 30, 30-1), as well as various exhibits

                                  20   filed in support of his opposition (Dkts. 30-3 to 30-22). The Court will construe these filings as

                                  21   affidavits under Federal Rule of Civil Procedure 56, insofar as they are based on personal

                                  22   knowledge and set forth specific facts admissible in evidence. See Schroeder v. McDonald, 55

                                  23   F.3d 454, 460 & nn.10-11 (9th Cir. 1995). Defendants have filed objections to Plaintiff’s

                                  24   evidence in support of his opposition. Dkt. 32 at 6-7. Defendants assert some of Plaintiff’s

                                  25   exhibits either: (1) lack a foundation of personal knowledge or expertise; (2) contain hearsay;

                                  26   (3) have not been authenticated; and (4) are irrelevant and outside the scope of this action.

                                  27   Although the Court may discuss some of Plaintiff’s evidence in question in its analysis, the Court

                                  28   also points out within its analysis why this evidence is not sufficient to defeat summary judgment.
                                                                                         12
                                   1   The Court concludes that even if any of Plaintiff’s aforementioned evidence was admitted and

                                   2   accepted at face value, Defendants still would be entitled to judgment as a matter of law, as set

                                   3   forth below. Accordingly, Defendants’ objections to Plaintiff’s evidence are DENIED as moot.

                                   4    V.     DISCUSSION
                                   5          A.     Eighth Amendment Claim
                                   6           The Constitution does not mandate comfortable prisons, but neither does it permit

                                   7   inhumane ones. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). Deliberate indifference to an

                                   8   inmate’s health or safety may violate the Eighth Amendment’s proscription against cruel and

                                   9   unusual punishment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). A prison official violates the

                                  10   Eighth Amendment only when two requirements are met: (1) the deprivation alleged is,

                                  11   objectively, sufficiently serious, and (2) the official is, subjectively, deliberately indifferent to the

                                  12   inmate’s health or safety. See Farmer, 511 U.S. at 834.
Northern District of California
 United States District Court




                                  13                     1.    Objective Prong
                                  14           Exposure to toxic substances may be a sufficiently serious condition to establish the first

                                  15   prong of an Eighth Amendment claim, depending on the circumstances of such exposure, as

                                  16   explained by the Supreme Court in Helling v. McKinney, 509 U.S. 25, 35 (1993) (inmate stated

                                  17   Eighth Amendment claim based upon possible future harm to health, as well as present harm,

                                  18   arising out of exposure to second-hand smoke). The plaintiff “must show that he himself is being

                                  19   exposed to unreasonably high levels” of the toxic substance. Helling, 509 U.S. at 35. Moreover,

                                  20   determining whether the condition violates the Eighth Amendment “requires more than a scientific

                                  21   and statistical inquiry into the seriousness of the potential harm and the likelihood that such injury

                                  22   to health will actually be caused by exposure to [the toxic substance]. It also requires a court to

                                  23   assess whether society considers the risk that the prisoner complains of to be so grave that it

                                  24   violates contemporary standards of decency to expose anyone unwillingly to such a risk. In other

                                  25   words, the prisoner must show that the risk of which he complains is not one that today’s society

                                  26   chooses to tolerate.” Helling, 509 U.S. at 36.

                                  27           Although Helling was a second-hand smoke case, the rule also applies to asbestos

                                  28   exposure. In Wallis v. Baldwin, 70 F.3d 1074 (9th Cir. 1995), the Ninth Circuit cited Helling in a
                                                                                          13
                                   1   case in which an inmate had been exposed to asbestos during a prison cleaning operation. The

                                   2   facts were much stronger for the plaintiff in Wallis than in Plaintiff’s case, as the Wallis plaintiff

                                   3   extensively handled asbestos-containing materials when he was on a work detail required to clean

                                   4   an attic with damaged asbestos-containing insulation on pipes and insulation material that “had

                                   5   broken loose and lay scattered around the attic” with other debris. Id. at 1075. Wearing

                                   6   inadequate masks, the inmates were required to “tear off loose pipe covering and insulation” and

                                   7   bag it for disposal in a dusty attic without outside ventilation. Id. The court in Wallis spent little

                                   8   time discussing whether the objective prong was satisfied for the Eighth Amendment claim

                                   9   because it was “uncontroverted that asbestos poses a serious risk to human health,” and the

                                  10   plaintiff’s medical expert had declared that the amount of exposure for that plaintiff was

                                  11   “medically serious,” id. at 1076.

                                  12          Other circuits also have cited Helling in cases involving toxic substances such as asbestos.
Northern District of California
 United States District Court




                                  13   See, e.g., Templeton v. Anderson, 607 F. App’x 784, 787 (10th Cir. 2015) (summary judgment

                                  14   proper for defendant because requiring inmate to work for one hour removing asbestos mastic and

                                  15   tiles “was not a significant duration given the type of exposure at issue” and therefore did not

                                  16   satisfy the objective prong of Eighth Amendment claim); Smith v. Howell, 570 F. App’x 762, 765

                                  17   (10th Cir. 2014) (affirming summary judgment on qualified immunity grounds on Eighth

                                  18   Amendment claim because there were no Tenth Circuit or Supreme Court cases by 2003 that had

                                  19   held “that a limited exposure to asbestos dust for a few hours poses such an objectively serious

                                  20   risk of future harm to offend contemporary standards of decency. Indeed there is no such

                                  21   authority even today.”); Herman v. Holiday, 238 F.3d 660, 665 (5th Cir. 2001) (there would be

                                  22   genuine issues of fact whether plaintiff was exposed to levels of asbestos sufficient to pose an

                                  23   unreasonable risk of damage to his future health based on his two-month stay in a facility

                                  24   “contaminated with asbestos to which inmates were routinely exposed,” but summary judgment

                                  25   was proper because he alleged no physical injury and, pursuant to 42 U.S.C. § 1997e(e), he could

                                  26   not recover damages for mental and emotional stress without physical injury); McNeil v. Lane, 16

                                  27   F.3d 123, 125 (7th Cir. 1993) (Eighth Amendment claim properly dismissed because being housed

                                  28   in a cell for ten months near asbestos-covered pipes was not a serious enough condition; plaintiff
                                                                                          14
                                   1   “does not allege facts sufficient to establish that he was exposed to unreasonably high levels of

                                   2   asbestos. Had, for example, [plaintiff] been forced to stay in a dormitory where friable asbestos

                                   3   filled the air, . . .we might agree that he states a claim under the Eighth Amendment. . . . That,

                                   4   however, is not this case. . . . [T]he fact remains that asbestos abounds in many public buildings.

                                   5   Exposure to moderate levels of asbestos is a common fact of contemporary life and cannot, under

                                   6   contemporary standards, be considered cruel and unusual.”)

                                   7          Here, the Court finds that Plaintiff fails to show a triable issue on the objective prong of his

                                   8   Eighth Amendment claim. Based on the evidence in the record, no reasonable jury could find that

                                   9   Plaintiff was “exposed to unreasonably high levels” of a toxic substance. Helling, 509 U.S. at 35.

                                  10   Plaintiff has presented evidence that for two weeks in May 2015 he was assigned to sweep the

                                  11   storage area of the furniture factory and came into contact with “a large amount of a white

                                  12   substance” that he believed was asbestos. However, nothing in the record confirms that the white
Northern District of California
 United States District Court




                                  13   substance was friable asbestos or shows that there existed any disturbed asbestos pipe coverings in

                                  14   the furniture factory. In contrast to Wallis, Plaintiff fails to provide any evidence that he was

                                  15   exposed to unreasonably high levels of a toxic substance. Indeed, Plaintiff admitted in his

                                  16   deposition that it was that possible some of this white cotton-like material could have come from

                                  17   the production of chairs or other furniture. See K. Lewis Decl., Ex. E at 144:9-20. Thus, no

                                  18   evidence exists to show that the while substance he was sweeping contained any asbestos, much

                                  19   less a dangerous amount of asbestos.

                                  20          Assuming arguendo that Plaintiff had provided evidence that he was exposed to asbestos-

                                  21   containing materials, it appears that Plaintiff is merely relying on a presumption that any exposure

                                  22   to asbestos is so grave that it violates the Eighth Amendment. However, the Court finds that such

                                  23   a generalized presumption does not satisfy the standard set out in Helling. Plaintiff fails to present

                                  24   evidence that would allow the Court or a jury to do “a scientific and statistical inquiry into the

                                  25   seriousness of the potential harm and the likelihood that such injury to health will actually be

                                  26   caused by exposure” to asbestos, as contemplated by Helling, 509 U.S. at 36. Without such

                                  27   evidence, a reasonable trier of fact would not be able to determine whether the risk that Plaintiff

                                  28   complains of is “so grave that it violates contemporary standards of decency to expose anyone
                                                                                         15
                                   1   unwillingly to such a risk.” Id. As mentioned above, although there are Congressional findings

                                   2   that “medical science has not established any minimum level of exposure to asbestos fibers which

                                   3   is considered to be safe,” 20 U.S.C. § 3601(a)(3), those findings did not result in Congress

                                   4   deeming it necessary to shut down all schools because of the possibility of asbestos exposure.

                                   5   Instead, Congress provided time for studying, planning, and funding efforts for asbestos

                                   6   remediation in schools. Similarly, OSHA regulations set limits on asbestos exposure and allow

                                   7   some small exposure to workers. These regulations contradict Plaintiff’s general assertion that

                                   8   any exposure to asbestos would meet the high standard for an Eighth Amendment violation.

                                   9          In addition to failing to show exposure to any measurable level of asbestos, Plaintiff also

                                  10   fails to establish a genuine issue for trial that he has suffered any current injury or has a likelihood

                                  11   of future injury as a result of his participation in the furniture factory clean-up. No medical expert

                                  12   declared that the amount of alleged asbestos exposure for Plaintiff (if any) was “medically
Northern District of California
 United States District Court




                                  13   serious,” unlike in Wallis, 70 F.3d at 1076. Plaintiff’s assertion to the contrary cannot sustain his

                                  14   claim. He has no medical training and offers nothing but speculation that his current ailments are

                                  15   causally related to the alleged asbestos exposure, and that is not enough to defeat the motion for

                                  16   summary judgment. See, e.g., Mejia v. McCann, 2010 WL 5149273, *9-*10 (N.D. Ill. Dec. 10,

                                  17   2010) (summary judgment granted for defendants on Eighth Amendment claim based on the

                                  18   regional problem of radium in the water because plaintiff did not show it caused plaintiff any

                                  19   harm, and his allegations that he suffered dry scalp and hair loss that he did not have before

                                  20   incarceration was not sufficient to send the matter to trial). Plaintiff also fails to show any

                                  21   probability of future harm from the alleged asbestos exposure. In contrast, Defendants present

                                  22   evidence of Plaintiff’s long history of tobacco use and his documented history of other respiratory

                                  23   problems—some of which were caused by inhaling non-asbestos irritants—demonstrate that his

                                  24   alleged injuries, if they exist, are not attributable to asbestos exposure at the furniture factory. K.

                                  25   Lewis Decl., Ex. D at DEF 015, 017, 019, 027. Furthermore, Defendants present evidence that

                                  26   Plaintiff’s pulmonary nodule that was discovered on an initial LDCT scan did not appear on a

                                  27   subsequent CT scan taken on October 2016, thus further discounting his alleged exposure to

                                  28   asbestos-containing materials. Beatty Decl. ¶ 10. Defendants also present an undisputed
                                                                                          16
                                   1   declaration from Dr. Beatty, who stated that February 2016 LDCT scan results were within normal

                                   2   limits, except for subpleural nodules which are sometimes present in patients with a significant

                                   3   tobacco history, such as Plaintiff. Id. at ¶ 6. Furthermore, Dr. Beatty concluded that nothing

                                   4   suggested that the nodule was related to asbestos exposure or asbestosis. Id. Specifically, Dr.

                                   5   Beatty found it was “unlikely that [Plaintiff’s] symptoms were related to an asbestos exposure this

                                   6   recent, and felt that if [Plaintiff] was exposed, the duration was so short that it likely would not

                                   7   result in long-term health effects.” Id. ¶ 5. Finally, as of September 25, 2018, the date of his

                                   8   declaration, Dr. Beatty points out that Plaintiff “has no present complaints or symptoms

                                   9   attributable to alleged asbestos exposure or asbestosis.” Id. ¶ 11. The Court notes that Plaintiff

                                  10   fails to provide competent evidence to the contrary.

                                  11          Viewing the evidence and inferences therefrom in the light most favorable to Plaintiff, no

                                  12   reasonable jury could find that he was exposed to an unacceptably high level of asbestos (if any).
Northern District of California
 United States District Court




                                  13   And Plaintiff’s self-diagnosis that his current ailments are causally related to asbestos exposure is

                                  14   insufficient to create a triable issue that the alleged asbestos exposure posed a sufficiently serious

                                  15   condition for the objective prong of an Eighth Amendment claim. Therefore, Plaintiff’s claim

                                  16   fails on the objective prong.

                                  17                    2.    Subjective Prong
                                  18          As mentioned, the plaintiff must show that prison officials acted with deliberate

                                  19   indifference to the risk to his health or safety to establish the second prong of an Eighth

                                  20   Amendment claim. Under the deliberate indifference standard, the prison official must not only

                                  21   “be aware of facts from which the inference could be drawn that a substantial risk of serious harm

                                  22   exists,” but “must also draw the inference.” Farmer, 511 U.S. at 837. The prisoner “need not

                                  23   show that a prison official acted or failed to act believing that harm actually would befall an

                                  24   inmate; it is enough that the official acted or failed to act despite his knowledge of a substantial

                                  25   risk of serious harm.” Id. at 842. “Whether a prison official had the requisite knowledge of a

                                  26   substantial risk is a question of fact subject to demonstration in the usual ways, including

                                  27   inference from circumstantial evidence, . . . and a factfinder may conclude that a prison official

                                  28   knew of a substantial risk from the very fact that the risk was obvious.” Id. (citation omitted).
                                                                                         17
                                   1          Here, the Court finds that Defendants prevail on the subjective prong (as well as the

                                   2   objective prong as explained above) of the Eighth Amendment claim with regard to the alleged

                                   3   asbestos exposure. Plaintiff has presented evidence that would allow a reasonable trier of fact to

                                   4   determine that Defendants Loredo, Glass, and Rogers were aware that there were pipe coverings

                                   5   presumed to contain asbestos in the furniture factory. Specifically, in their declaration, these

                                   6   Defendants concede that it was “generally known that some of the steam pipes running along the

                                   7   ceiling and walls in CALPIA’s furniture factory are wrapped in asbestos insulating material, and

                                   8   that the pipes are marked ‘Asbestos.’” Loredo Decl. ¶ 3; Glass Decl. ¶ 5; Rogers Decl. ¶ 3.

                                   9   However, these Defendants also state that it was “widely known” that “so long as asbestos-

                                  10   containing materials are not friable, or in such a state that they can be easily broken into small

                                  11   fragments or reduced to powder, these materials are unlikely to release measurable levels of

                                  12   asbestos fibers into an airborne environment if they are left undisturbed.” Loredo Decl. ¶ 3;
Northern District of California
 United States District Court




                                  13   Rogers Decl. ¶ 3. No evidence exists to show that these Defendants were aware of the presence of

                                  14   any friable asbestos or disturbed asbestos pipe coverings in the furniture factory. See Loredo

                                  15   Decl. ¶ 3; Glass Decl. ¶ 5; Rogers Decl. ¶ 3. Defendants claim that “if personnel became aware of

                                  16   possible friable asbestos material in the furniture factory, they would have immediately taken

                                  17   appropriate actions for the health and safety of all persons.” Loredo Decl. ¶¶ 4, 5; Glass Decl. ¶ 6;

                                  18   Rogers Decl. ¶¶ 2, 5. Defendants further argue as follows:

                                  19                  That Defendants were not aware of the potential risk of exposure to
                                                      friable asbestos is further demonstrated by their regular presence in
                                  20                  the furniture factory while doing their CALPIA work. In so doing,
                                                      these Defendants exposed themselves to the same asbestos conditions
                                  21                  in the furniture factory alleged by [Plaintiff].
                                  22   Dkt. 27 at 16 (citing Loredo Decl. ¶ 3; Glass Decl. ¶ 5; Rogers Decl. ¶ 2). Moreover, Plaintiff

                                  23   admitted in his deposition that Defendant Glass did not specifically tell him to clean up the white

                                  24   powdery substance on the floor. K. Lewis Decl., Ex. E at 102:21-23. And nothing in the record

                                  25   exists showing that either Defendants Loredo, Glass, or Rogers observed Plaintiff sweeping the

                                  26   white powdery substance, and could not have known what exactly he was cleaning up. See id. at

                                  27   131:5-20; see also Glass Decl. ¶ 5; Rogers Decl. ¶ 4. Finally, Defendants Loredo, Glass, and

                                  28   Rogers claim they had no knowledge of the presence of friable asbestos in the furniture factory in
                                                                                         18
                                   1   May 2015. Loredo Decl. ¶ 4; Glass Decl. ¶ 5; Rogers Decl. ¶ 3. And, as explained above,

                                   2   Plaintiff fails to present evidence showing that the white powdery substance was actually friable

                                   3   asbestos. In light of the absence of evidence that Defendants Loredo, Glass, and Rogers knew of

                                   4   any possible risk of exposure to friable asbestos at the furniture factory in May 2015, no

                                   5   reasonable jury could conclude that these Defendants acted with deliberate indifference to a

                                   6   serious risk to Plaintiff’s health by allowing him to sweep up the white powdery substance during

                                   7   that time frame. Therefore, Plaintiff does not show a triable issue on the subjective prong as to any

                                   8   Defendant.

                                   9          In sum, viewing the evidence and reasonable inferences therefrom in the light most

                                  10   favorable to Plaintiff, Defendants Loredo, Glass, and Rogers are entitled to judgment in their favor

                                  11   on his Eighth Amendment claim based on his alleged exposure to asbestos.

                                  12          B.    Retaliation
Northern District of California
 United States District Court




                                  13          Plaintiff claims that his First Amendment rights were violated when Defendants Glass and

                                  14   McClure released him from his assigned job at the furniture factory in retaliation for complaining

                                  15   about his asbestos exposure. Defendants Glass and McClure argue they are entitled to summary

                                  16   judgment on Plaintiff’s claim of retaliation “on the grounds that there are no triable issues of fact

                                  17   concerning their alleged adverse actions or the legitimate penological goals behind those actions.”

                                  18   Dkt. 27 at 7. Specifically, Defendants argue as follows:

                                  19                  Contrary to [Plaintiff’s] assertions that Defendants retaliated against
                                                      him for complaining about the alleged asbestos exposure, [his]
                                  20                  performance reports accurately reflected his supervisor’s independent
                                                      impressions, it is undisputed that his pay remained the same and he
                                  21                  was not demoted, and CALPIA and San Quentin prison staff
                                                      unassigned him for his porter position in the face of a permanent
                                  22                  limited duty chrono issued by his physician that severely limited his
                                                      ability to perform his required duties.
                                  23
                                       Id. Thus, Defendants Glass and McClure claim that neither of them retaliated against Plaintiff for
                                  24
                                       his worker’s compensation claims or complaints about asbestos conditions by giving him
                                  25
                                       inaccurate performance reports, demoting him, reducing his pay, or having him unassigned from
                                  26
                                       his CALPIA work. Glass Decl. ¶ 13; McClure Decl. ¶ 7.
                                  27
                                              “Within the prison context, a viable claim of First Amendment retaliation entails five basic
                                  28
                                                                                         19
                                   1   elements: (1) An assertion that a state actor took some adverse action against an inmate

                                   2   (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s

                                   3   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate

                                   4   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote omitted).

                                   5   The prisoner need not prove a total chilling of his First Amendment rights; “that his First

                                   6   Amendment rights were chilled, though not necessarily silenced, is enough.” Id. at 569.

                                   7          As to the first and second elements, Plaintiff claims that Defendants Glass and McClure

                                   8   took the following adverse actions against him because he served Defendant Glass with a

                                   9   Worker’s Compensation Claim on April 5, 2016 and filed a 602 inmate appeal for “personal

                                  10   injury” relating to the aforementioned incident regarding the alleged asbestos exposure: (1) gave

                                  11   Plaintiff inaccurate performance reviews on August 18, 2016; (2) demoted him to a different

                                  12   position at the furniture factory; and (3) ultimately had him unassigned from his CALPIA position
Northern District of California
 United States District Court




                                  13   in September 2016. Dkt. 1 at 9-11. In contrast, Defendants argue that Defendant McClure’s

                                  14   actions were not adverse to Plaintiff, stating as follows:

                                  15                  Foremost, despite [Plaintiff]’s assertion that Defendants retaliated
                                                      against him beginning in April 2016, Defendant McClure gave
                                  16                  [Plaintiff] a CDC Form 101 Work Supervisor’s Report that wholly
                                                      rated his Furniture Upholsterer performance as “Satisfactory” and
                                  17                  raised his pay from $.40/hour to $.50/ hour on May 1, 2016.
                                                      ([McClure Decl. ¶ 2].) It is undisputed that these actions were not
                                  18                  adverse to [Plaintiff].
                                  19                  Sometime after this, Defendant McClure noted that [Plaintiff]’s work
                                                      performance started deteriorating. [Defendant] McClure spoke with
                                  20                  [Plaintiff] about his performance, but it did not improve. (Decl.
                                                      McClure Supp. Mot. Summ. J. (Decl. McClure) ¶ 2; [McClure Decl.
                                  21                  ¶ 2].) On or about August 18, 2016, Defendant McClure authored a
                                                      Work Supervisor’s Report that gave [Plaintiff] lower performance
                                  22                  grades in five categories, and noted his lack of interest in his current
                                                      upholstery position and that he was being moved to porter duties.
                                  23                  ([McClure Decl. ¶ 4].) [Plaintiff] claims that this report contained
                                                      inaccuracies, but it reflected his supervisor’s impressions of
                                  24                  performance, not what other persons said. Work Supervisor Reports
                                                      are the supervisor’s evaluation of an inmate-worker’s performance
                                  25                  during a certain period, and reflect the supervisor’s opinions, not
                                                      those of other CALPIA staff, correctional staff, or the inmate’s
                                  26                  coworkers. ([Glass Decl. ¶ 7].) Moreover, the report did not decrease
                                                      [Plaintiff]’s pay rate, so there was no tangible adverse action that
                                  27                  flowed from it. ([McClure Decl. ¶ 4].)
                                  28   Dkt. 27 at 18. For the aforementioned reasons, Defendants argue that “it is undisputed that the
                                                                                         20
                                   1   Form CDC 101 Work Supervisor’s Reports issued to [Plaintiff] by Defendants do not form the

                                   2   basis for a retaliation claim.” Id. Defendants also argue that “it is undisputed that [Plaintiff] was

                                   3   not demoted in his CALPIA assignments when he moved from Furniture Assembler, to Furniture

                                   4   Upholsterer, to Porter.” Id. at 18. Rather, Defendants point out that Plaintiff “was moved to

                                   5   positions that were admittedly less ‘glamorous’ or ‘desirable’ among the inmate population.” Id.

                                   6   at 18 (citing K. Lewis Decl., Ex. E at 109:18-112:12). Moreover, Defendants add that “even with

                                   7   this move to a porter position, [Plaintiff]’s pay rate remained $.50/hour.” Id. at 19 (citing

                                   8   McClure Decl. ¶ 4). Thus, Defendants argue that “[i]nmate-workers cannot claim retaliation

                                   9   against prison officials simply because they were moved to a job that they do not like.” Id. at 18-

                                  10   19.

                                  11          Nevertheless, Plaintiff points out that he was eventually “removed from his assigned job

                                  12   (of seventeen months),” and released from his CALPIA position, which “was a direct response by
Northern District of California
 United States District Court




                                  13   Defendants to Plaintiff’s reasonable complaints concerning asbestos contamination.” Dkt. 1 at 10-

                                  14   11. The Court finds that such action could be sufficient to constitute adverse action. See e.g.,

                                  15   Vignolo v. Miller, 120 F.3d 1075, 1078 (9th Cir. 1997) (holding discharge from prison job in

                                  16   retaliation for exercise of constitutional right constitutes adverse action despite absence of

                                  17   constitutional right to prison job). Plaintiff further asserts that “this removal was in direct

                                  18   contradiction to [Defendants’] assertions that there would be no retaliation against Plaintiff for

                                  19   filing those complaints.” Dkt. 1 at 11. Retaliatory motive may be shown by the timing of the

                                  20   allegedly retaliatory act and inconsistency with previous actions, as well as direct evidence. See

                                  21   Bruce v. Ylst, 351 F.3d 1283, 1288-89 (9th Cir. 2003). In the instant matter, Plaintiff has shown

                                  22   that his September 2016 removal from his CALPIA position occurred approximately five months

                                  23   after he filed his April 12, 2016 Worker’s Compensation Claim, and less than three months after

                                  24   his 602 appeal was “granted in part.” Dkt. 1 at 10.

                                  25          As to the third of the above-referenced five elements, Plaintiff has submitted evidence

                                  26   sufficient to show the asserted retaliation was because of protected conduct, specifically, his filing

                                  27   of a Worker’s Compensation Claim against Defendant Glass and a 602 inmate appeal for

                                  28   “personal injury” relating to the aforementioned incident regarding the alleged asbestos exposure.
                                                                                          21
                                   1   Prisoners may not be retaliated against for exercising their “First Amendment right to pursue civil

                                   2   rights litigation in the courts.” See Schroeder v. McDonald, 55 F.3d 454, 461 (9th Cir. 1995). The

                                   3   right of access to the courts extends to established prison grievance procedures. See Austin v.

                                   4   Terhune, 367 F.3d 1167, 1171 (9th Cir. 2004).

                                   5          With respect to the fourth element, although Plaintiff must show his First Amendment

                                   6   rights were “chilled,” a prisoner need not show a total chilling of his First Amendment rights in

                                   7   order to establish a retaliation claim. See Rhodes, 408 F.3d at 568-69 (rejecting argument that

                                   8   inmate failed to state retaliation claim where, after alleged adverse action, plaintiff nonetheless

                                   9   had been able to file inmate grievances and lawsuit). Here, Plaintiff has alleged he was removed

                                  10   from his assigned CALPIA position. Such action is sufficient to chill Plaintiff’s First Amendment

                                  11   Rights, irrespective of whether Plaintiff was actually inhibited. See id. at 569.

                                  12          Lastly, for his retaliation claim to survive, Plaintiff must also prove the fifth element, i.e.,
Northern District of California
 United States District Court




                                  13   that there was no legitimate penological reason supporting Plaintiff’s removal from his CALPIA

                                  14   position. See Rhodes, 408 F.3d at 567-68. Defendants argue that “based on the evidence”

                                  15   Plaintiff “was ultimately unassigned from his CALPIA job due to his medical restrictions.” Dkt.

                                  16   32 at 15. Defendants elaborate on this as follows:

                                  17                  In September 2018, [Plaintiff] gave Sergeant Lewis, a correctional
                                                      staff member—not one of the Defendants—the September 2, 2016
                                  18                  permanent limited duty chrono issued by his San Quentin physician
                                                      that limited his movements due to [Plaintiff]’s back problems. [Beatty
                                  19                  Decl. ¶ 8; J. Lewis Decl. ¶ 4.] Upon further examination, correctional
                                                      staff and CALPIA staff questioned whether [Plaintiff]’s porter
                                  20                  assignment might not be appropriate for the chrono’s physical
                                                      limitations. [J. Lewis Decl. ¶ 5; Glass Decl. ¶ 12; McClure Decl. ¶ 6.]
                                  21                  These were legitimate questions where [Plaintiff]’s limited duty
                                                      chrono restricted his activities such that he could not lift or carry more
                                  22                  than nineteen pounds, stand for a prolonged period, or stoop, bend, or
                                                      climb, and yet, he engaged in some of those activities while working
                                  23                  as a porter in CALPIA’s furniture factory. [K. Lewis Decl., Ex. E at
                                                      190:4-191:4; Beatty Decl. ¶ 8; J. Lewis Decl. ¶ 4.]
                                  24
                                       Dkt. 27 at 19. However, Plaintiff claims that Defendant McClure directed Sergeant Lewis to draft
                                  25
                                       a memorandum “requesting Plaintiff be removed from his assigned job (of seventeen months)
                                  26
                                       using a ‘Limited Duty’ medical chrono even though the limitations listed did not correspond
                                  27
                                       correctly with any real medical limitations preventing Plaintiff from working at the job he was
                                  28
                                                                                         22
                                   1   assigned.” Dkt. 1 at 10-11. Specifically, Plaintiff claims that his limited duty chrono was

                                   2   “misinterpreted, misapplied, and not implemented based on [his] physician’s actual diagnosis and

                                   3   work limitation request.” Id. at 11. The Court finds that such an argument is not sufficient to

                                   4   trigger First Amendment liability for Defendants because it is contradicted by his physician, who

                                   5   did not believe that a porter position was compatible with the physical limitation in that medical

                                   6   classification chrono. See Beatty Decl. ¶ 8. Specifically, Dr. Beatty stated as follows:

                                   7                  On September 2, 2016, Mr. Schilling had a follow-up appointment
                                                      with me concerning lower back pain that he was continuing to suffer.
                                   8                  (Decl. Lewis, Ex. D at DEF 030.) In light of his continuing back pain,
                                                      I issued Mr. Schilling a permanent limited duty chrono, Form CDCR-
                                   9                  128-C3, that restricted his physical activities to no lifting or carrying
                                                      more than nineteen pounds, no standing for a prolonged period, and
                                  10                  no stooping, bending, or climbing. (See Decl. Lewis, Ex. C at DEF
                                                      010.) I am informed that when this limited duty chrono was issued,
                                  11                  Mr. Schilling was a porter at CALPIA’s furniture factory, which
                                                      entailed cleaning, sweeping, and moving trash in the factory area. I
                                  12                  do not believe that a porter position was compatible with the physical
Northern District of California
 United States District Court




                                                      limitations in that medical classification chrono.
                                  13
                                       Id. As mentioned, on September 20, 2016, Sergeant Lewis drafted a Form CDC-128-G General
                                  14
                                       Chrono regarding the need to reassign Plaintiff to a position that followed the limited duty chrono
                                  15
                                       criteria. See J. Lewis Decl. ¶ 5; Glass Decl. ¶ 12; McClure Decl. ¶ 6. The record shows that
                                  16
                                       neither Defendant Glass nor Defendant McClure had a role in writing Sergeant Lewis’s chrono.
                                  17
                                       See J. Lewis Decl. ¶ 5; Glass Decl. ¶ 12; McClure Decl. ¶ 6. The record also shows that on
                                  18
                                       September 28, 2016, Plaintiff was unassigned from his CALPIA assignment due to “medical
                                  19
                                       restrictions.” Garcia Decl. ¶ 4; see also Dkt. 30-20 at 2. Thus, Defendants argue as follows:
                                  20
                                                      Under these facts, it is undisputed that Defendants Glass and McClure
                                  21                  did not retaliate against [Plaintiff] for filing an asbestos exposure
                                                      claim by misusing the limited duty chrono to have him removed from
                                  22                  his CALPIA position. On the contrary, the actions of CALPIA staff
                                                      and correctional staff to remove a limited duty inmate from a job
                                  23                  requiring physical movement reasonably advanced a legitimate
                                                      correctional goal of ensuring the health and safety of CDCR inmate-
                                  24                  workers.
                                  25   Dkt. 27 at 20. The Court agrees with Defendants and finds that ensuring Plaintiff’s health and

                                  26   safety by prioritizing his limited duty chrono over the physical demands of his CALPIA

                                  27   assignment amounts to a legitimate penological reason supporting his removal from his CALPIA

                                  28   position. Thus, the Court concludes that there are no issues of material fact concerning Defendant
                                                                                         23
                                   1   Glass and McClure’s alleged retaliation against Plaintiff. Accordingly, these Defendants are

                                   2   entitled to summary judgment on Plaintiff’s First Amendment claim.

                                   3    VI.   CONCLUSION
                                   4          For the foregoing reasons, the Court orders as follows:

                                   5          1.      Plaintiff’s motion for leave to file a sur-reply is DENIED. Dkt. 36.

                                   6          2.      Plaintiff’s motion for recusal is DENIED. Dkt. 31.

                                   7          3.      Defendants’ motion for summary judgment is GRANTED as to all claims,3 and

                                   8   judgment will be entered in their favor. Dkt. 27.

                                   9          4.      The Clerk of the Court shall terminate all pending motions and close the file.

                                  10          5.      This Order terminates Docket Nos. 27, 31, and 36.

                                  11          IT IS SO ORDERED.

                                  12   Dated: May 24, 2019                            ______________________________________
Northern District of California
 United States District Court




                                                                                      YVONNE GONZALEZ ROGERS
                                  13                                                  United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27          3
                                                 The Court’s finding that Defendants are entitled to summary judgment as a matter of law
                                  28   on Plaintiff’s First and Eighth Amendment claims obviates the need to address these Defendants’
                                       alternative arguments regarding an entitlement to qualified immunity.
                                                                                       24
